Citation Nr: 1702741	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a respiratory disability, to include status-post acute hypercapnic respiratory failure and respiratory depression.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include major depressive disorder, anxiety, and confusion.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970, with confirmed service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the record.

In March 2015, the Board remanded the issues for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not demonstrate that any additional respiratory disability was incurred as a result of VA medical treatment related to a left total knee arthroscopy performed on April 11, 2012.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a respiratory disability, to include status-post acute hypercapnic respiratory failure and respiratory depression, as a result of VA medical treatment related to an April 11, 2012, left total knee arthroscopy have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify was satisfied by May 2012 and June 2012 letters.  

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  Service treatment records (STRs) are on file, as are pertinent post-service VA medical records and lay statements.  

VA also obtained a July 2012 medical opinion and September 2012 medical examination and opinion in response to his claim.  After the Board deemed the September 2012 opinion inadequate, an additional examination and medical opinion were obtained in August 2015.  The August 2015 examination and opinion are thorough, supported by a rationale based on a review of the Veteran's claims file, and largely supported by the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that actions requested in the prior remand have been undertaken, as the Veteran's VA treatment records dated from April 2011 were associated with the file and an adequate VA examination and medical opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Veteran seeks compensation benefits for additional respiratory disability pursuant to 38 U.S.C.A. § 1151 as a result of VA medical treatment following a total left knee arthroscopy performed on April 11, 2012.  The medical evidence demonstrates, and the Veteran does not dispute, that he had a diagnosis of COPD prior to the April 2012 VA medical treatment at issue.  Further, VA treatment records indicate a diagnosis of obstructive sleep apnea (OSA) in 2014.  The Veteran contends that his respiratory symptoms worsened after the April 2012 incident and that his ability to perform activities of daily living declined.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if:  (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment has stopped.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that:  (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures pursuant to 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Finally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

After careful review of the record, the Board finds that the threshold requirement of a 38 U.S.C.A. § 1151 claim, an additional disability, has not been met in this case.  See 38 C.F.R. § 3.361(b).  

An April 6, 2012, VA preoperative evaluation indicated the Veteran had pulmonary symptoms with activity, activity restrictions due to shortness of breath, COPD with a history of smoking four packs per day until cessation in 2009, and shortness of breath while supine.  

The Veteran underwent a left total knee arthroscopy at a VA facility on April 11, 2012.  VA treatment notes reflect that the Veteran provided informed consent for the procedure.  See 38 C.F.R. § 17.32(b).  A July 2012 VA medical opinion indicated that the Veteran had significant complications following the procedure due to abundant pain medications and opined that there was an error in judgment concerning the administration of pain medication that led to complications and an extended intensive care unit stay.  

In-patient VA treatment records related to the incident note in April 20, 2012, that an examination of the chest was compared to a study from five days prior and provided an impression of overall improved lung volumes with some patch and strand-like opacities at the left lung base.  April 21, 2012, VA discharge medical records found the respiratory system was within defined limits except for diminished breath sounds in the lungs and provided an impression of stable COPD, off of oxygen and continued treatment with medication.  

VA medical records since the incident document ongoing treatment for COPD.  A May 2012 VA treatment record noted normal breath sounds with symmetric expansion and no rales or rhonchi and that COPD continued to be treated by medications.  An August 2012 VA treatment record indicated lungs had diminished breath sounds at bases but no wheezing or crackles and assessed dyspnea that seemed to be related to COPD with no significant change since last December.  In December 2012, the Veteran reported treatment by inhaled medications with no symptoms of chest pain, shortness of breath, or worsening dyspnea.  Respiratory studies noted a forced expiratory volume in one second (FEV1) of 1.93 in March 2011 and a FEV1 of 2.01 in September 2012.  An April 2014 VA treatment record diagnosed an exacerbation of COPD due to pneumonia with symptoms of shortness of breath, cough, and discolored, productive sputum.  That month, the Veteran was assessed for home oxygen therapy.  A June 2015 VA treatment note indicated the Veteran's COPD was stable on medication and two liters of oxygen at rest and five liters with activity.  

VA treatment records also indicate the Veteran began treatment for OSA following a July 2014 sleep evaluation.  Previously, the Veteran cancelled a sleep medicine study in July 2012 because he reported that his snoring ceased when he stopped smoking.  

The September 2012 VA examiner noted the Veteran's reported symptoms of dyspnea on exertion, shortness of breath with mild to moderate exertion, and daily nonproductive cough.  The examiner opined that acute hypercapnic respiratory failure was caused by an overdose of opioid pain medication, especially in light of the Veteran's underlying COPD, but concluded that the pulmonary condition returned to baseline and did not result in residuals or sequelae based on the Veteran's long-standing history of COPD that was treated with the same medications before and after surgery and because the Veteran responded to treatment and was discharged without oxygen therapy.  

The Veteran and his wife testified that he had a history of COPD prior to the surgery that did not affect daily functioning and reported that his respiratory function worsened, oxygen therapy was prescribed, and his activities of daily living became restricted subsequent to the April 2012 incident.

In an August 2015 VA examination report, the Veteran indicated he began supplemental oxygen treatment one or two years prior in addition to medication for COPD and lung problems, that he did not recall the days he spent in the hospital following the April 2012 pain medication overdose, was unsure if the hospital visit hurt his lungs because he experienced memory loss, and that he currently used a C-PAP machine at night, was unable to do any kind of work due to shortness of breath, and helped with chores at home.  He noted a history of smoking cigarettes since he was 14 years old, up to four packs per day and averaging about three packs per day when he quit six years prior.  The examiner noted the Veteran's COPD was treated with daily inhaled bronchodilator and anti-inflammatory medications and continuous oxygen therapy and that the Veteran had COPD and OSA, with COPD the most significant.  

After review of the record and performing appropriate testing, the examiner opined that it was less likely than not that the Veteran currently, or at any time since April 2012, exhibited an additional respiratory disability caused by VA medical care.  In support of the opinion, the examiner noted that pulmonary function tests in March 2011, prior to the acute event, noted a FEV1 of 1.93, which was most likely statistically insignificant to September 2012 pulmonary function testing noting FEV1 of 2.01, that the September 2012 VA examiner found the Veteran returned to his baseline pulmonary respiratory status that he experienced prior to the April 2012 hospitalization, and an October 2012 VA treatment note stated the Veteran was able to do many things he was unable to do prior to surgery, such as walking upstairs, general everyday household chores, and yard work.  In addition, the examiner explained that the Veteran had a very significant smoking history that supported severe COPD, reported no significant perceived change in his daily activities after the April 2012 event to support a significant change in lung function, and denied chest pain or shortness of breath in a December 2012 treatment note.  

With regard to the additional oxygen therapy for respiratory symptoms, the examiner noted that the medical records demonstrated oxygen therapy began after the Veteran's sleep study associated with OSA.  Further, the examiner addressed the 2014 diagnosis of OSA and found no evidence that it was caused by the April 2012 acute event.  The examiner explained that OSA was common for a history of smoking and obesity and noted that the Veteran cancelled a VA sleep study in July 2012 because he stopped snoring after he stopped smoking and denied felt or witnessed apnea, sleep inertia, or daytime fatigue.  

The Board finds the competent, probative evidence of record indicates that the Veteran does not have additional respiratory disability as a result of VA medical care in April 2012.  

In reaching this decision, the Board has considered the Veteran's descriptions, arguments, and opinions in support of his claim.  The Board acknowledges that the Veteran and his wife are competent to attest to factual matters of which they have first-hand knowledge, such as worsening shortness of breath and restricted activities due to dyspnea.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran has credibly testified that he experienced a decline in his physical capabilities after the April 2012 incident and that respiratory symptoms worsened to require oxygen therapy.  However, the Board finds that the probative value of the opinion of the August 2015 VA examiner outweighs that of the Veteran and his representative, as the VA examiner reviewed the evidence of record and provided an opinion that was adequately supported by the available medical evidence and lay statements.  The August 2015 opinion is consistent with the previous findings of the 2012 VA examiner and with the medical record that does not attribute the onset or aggravation of a symptom or condition of the Veteran's respiratory disorders to the April 11, 2012, surgery and related pain medication overdose.  

Compensation under 38 U.S.C.A. § 1151 requires the existence of additional disability.  In the absence of evidence of additional disability, further discussion as to whether the proximate cause of any such additional disability was the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not recently foreseeable is not warranted.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).  

As the preponderance of the evidence is against the claim for compensation pursuant to 38 U.S.C.A. § 1151 for a respiratory disability, the benefit of the doubt rule is not for application in resolution of this appeal.  Accordingly, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for a respiratory disability due to VA medical treatment in April 2012 is denied.


REMAND

While further delay is regrettable, a remand is necessary for the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an acquired psychiatric disorder as the VA examination and medical opinion obtained on remand are not adequate.  Specifically, the August 2015 VA medical opinion does not adequately address if additional psychiatric disability was incurred as a result of VA medical treatment related to an April 2012 left knee surgery.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The March 2015 remand ordered an additional VA examination and medical opinion to ascertain whether any claimed additional psychiatric disability, to include any psychiatric disability characterized by cognitive decline, was caused by April 2012 VA medical care.  The examiner was directed to determine whether the Veteran exhibited an additional psychiatric disability at any time since the incident.  The August 2015 VA examiner noted that the Veteran did not feel depressed or anxious, was fully oriented, with intact memory and recall at the examination and that the Veteran was unsure why he was treated with an antidepressant medication, did not know why he was being seen for a psychiatric examination, and denied any psychiatric complaints when finding that the Veteran did not have a current psychiatric diagnosis.  The examiner determined that there was no additional psychiatric disability related to April 2012 VA medical care and explained that the Veteran did not claim any mental disability related to the event and his record was silent as to why he began treatment with an antidepressant in 2013.  The examiner opined that there must not have been a severe reason for the antidepressant medication because the Veteran was not referred for mental health treatment.  However, the Board finds the opinion to be inadequate because the examiner did not address all pertinent evidence of record when finding the record silent in regard to mental health treatment.  Specifically, a December 2012 VA treatment record noted the Veteran's mood improved after two months of medication and that he had more interest and energy.  In addition, April 2014 VA treatment records indicated that the Veteran was treated with citalopram for anxiety and depression.  

Moreover, the August 2015 VA examiner did not adequately address whether the Veteran had an additional psychiatric disability at any time since April 2012, to include any discussion on whether the Veteran exhibited any psychiatric disability characterized by cognitive decline.  The Board notes that the examiner did not account for an October 2012 diagnosis of major depressive disorder or indications of treatment for anxiety and depression since April 2012.  Further, the examiner did not address statements regarding the Veteran's cognitive impairment.  Specifically, the Veteran's wife testified that she observed symptoms of depression, lack of ambition, and confusion since April 2012.  The Board also notes the Veteran's statements at the August 2015 VA examinations should be considered, as the Veteran reported being unaware of why he was medicated or why he was being examined, that he was unable to recall his full medical history, and that he noted in the August 2015 VA respiratory conditions examination that he developed loss of memory after the April 2012 incident.  Therefore, an additional VA examination and medical opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination, by an examiner who has not previously examined him, to determine whether the Veteran has any additional psychiatric disability present during the period of the claim that is a result of April 2012 VA medical care.  Any tests deemed necessary should be conducted, to include neuropsychiatric testing, and all clinical findings should be reported in detail.  

Following a review of the Veteran's records and all indicated testing results, the examiner is directed to provide a medical opinion in response to the following:

a) Does the Veteran currently exhibit, or has he at any time since April 2012 exhibited, a psychiatric disability, to include a psychiatric disability characterized by cognitive decline?  
b) If so, is the psychiatric disability at least as likely as not (50 percent probability or greater) a result of the April 2012 VA medical care? 
c) If so, is it at least as likely as not that the psychiatric disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA administering treatment in April 2012? 
d) If the Veteran incurred an additional psychiatric
disability as a result of the April 2012 medical care, but such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, was the disability at least as likely as not the result of an event that was not reasonably foreseeable?  Essentially, the Board is asking if a reasonable health care provider would have considered the disability to be an ordinary risk of the treatment provided.
The examiner should provide a complete rationale for all opinions rendered.  The examiner should specifically discuss the pertinent evidence of record, to include the Veteran and his wife's statements that he developed depression, anxiety, and cognitive impairment following the April 2012 incident and VA treatment records noting a diagnosis of major depressive disorder and treatment for depression and anxiety.

2.  After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


